
	
		II
		112th CONGRESS
		2d Session
		S. 2050
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Ms. Snowe (for herself,
			 Ms. Landrieu, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain provisions of the Creating Small Business Jobs Act of 2010, and for
		  other purposes. 
	
	
		1.Short
			 title; references
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Tax Extenders
			 Act of 2012.
			(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Extension of
			 temporary exclusion of 100 percent of gain on certain small business
			 stock
			(a)In
			 generalParagraph (4) of section 1202(a) is amended—
				(1)by striking
			 January 1, 2012 and inserting January 1, 2013,
			 and
				(2)by striking
			 and
			 2011 and inserting , 2011,
			 and 2012
			 in the heading thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2011.
			3.Extension of
			 5-year carryback of general business credits of eligible small
			 businesses
			(a)In
			 generalSubparagraph (A) of section 39(a)(4) is amended by
			 inserting , 2011, or 2012 after 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2010.
			4.Extension of
			 alternative minimum tax rules for general business credits of eligible small
			 businesses
			(a)In
			 generalSubparagraph (A) of section 38(c)(5) is amended by
			 inserting , 2011, or 2012 after 2010.
			(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2010, and to
			 carrybacks of such credits.
			5.Extension of
			 reduction in recognition period for built-in gains tax
			(a)In
			 generalClause (ii) of section 1374(d)(7)(B) of the Internal
			 Revenue Code of 1986 is amended by inserting 2012, or 2013,
			 after 2011,.
			(b)Conforming
			 amendmentThe heading for section 1374(d)(7)(B) is amended by
			 striking and
			 2011 and inserting 2011, and
			 2012.
			(c)Technical
			 amendmentSubparagraph (B) of section 1374(d)(7) of such Code is
			 amended by striking The preceding sentence and inserting the
			 following: For purposes of applying this subparagraph to an installment
			 sale, each portion of such installment sale shall be treated as a sale
			 occurring in the taxable year in which the first portion of such installment
			 sale occurred. This subparagraph.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			6.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
			(a)In
			 generalSection 179(b) is amended—
				(1)by striking
			 2010 or 2011 each place it appears in paragraph (1)(B) and
			 (2)(B) and inserting 2010, 2011, or 2012,
				(2)by striking
			 2012 each place it appears in paragraph (1)(C) and (2)(C) and
			 inserting 2013, and
				(3)by striking
			 2012 each place it appears in paragraph (1)(D) and (2)(D) and
			 inserting 2013.
				(b)Inflation
			 adjustmentSubparagraph (A) of section 179(b)(6) is amended by
			 striking 2012 and inserting 2013.
			(c)Computer
			 softwareSection 179(d)(1)(A)(ii) is amended by striking
			 2013 and inserting 2014.
			(d)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
			(e)Special rules
			 for treatment of qualified real propertySection 179(f)(1) is
			 amended by striking 2010 or 2011 and inserting 2010,
			 2011, or 2012.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			7.Extension of
			 special rule for long-term contract accounting
			(a)In
			 generalClause (ii) of section 460(c)(6)(B) is amended by
			 striking January 1, 2011 (January 1, 2012 and inserting
			 January 1, 2013 (January 1, 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2010.
			8.Extension of
			 increased amount allowed as a deduction for start-up expenditures
			(a)In
			 generalParagraph (3) of section 195(b) is amended—
				(1)by inserting
			 , 2001, or 2012 after 2010, and
				(2)by inserting
			 2011, and
			 2012 in the heading thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2010.
			9.Extension of
			 allowance of deduction for health insurance in computing self-employment
			 taxes
			(a)In
			 generalParagraph (4) of section 162(l) is amended by striking
			 December 31, 2010 and inserting December 31,
			 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
